Citation Nr: 0837146	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
interstitial lung disease, including asbestosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In June 2005, March 2006, and 
September 2008, the Board remanded the veteran's claim for 
additional development.

By the September 2008 remand, the Board requested that the 
veteran's representative be allowed to respond to the most 
recent supplemental statement of the case that was issued in 
April 2008.  In September 2008, the representative submitted 
a statement indicating that no further argument was to be 
made.  Thus, the remand instruction was complied with and no 
further remand is necessary.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Since the award of service connection for interstitial lung 
disease, including asbestosis, pulmonary function test 
results have yielded no worse than a FVC of 87.2 percent of 
the predicted value, and a DLCO (SB) of 56.5 percent of the 
predicted value; cor pulmonale, pulmonary hypertension, or 
need for outpatient oxygen therapy have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected interstitial lung disease, including 
asbestosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.97, Diagnostic Code 6833 (2008); 38 C.F.R. § 4.96 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claim on appeal has been accomplished.  
Through June 2005 and April 2006 notice letters, the veteran 
and his representative were notified of the information and 
evidence needed to substantiate the claim.  By the April 2006 
notice letter, the veteran was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in April 2008, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2005 and April 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letters also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disability.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Huntington, West Virginia.  Records from multiple private 
treatment providers that were identified by the veteran have 
also been obtained.  Additionally, in June 2003, August 2005, 
and March 2008, the veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.

II. Analysis

In July 2003, the veteran was awarded service connection for 
interstitial lung disease, including asbestosis, effective 
from December 28, 2001.  Since the effective date, a rating 
of 30 percent has been assigned.  The veteran believes that a 
higher initial evaluation is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected lung disability has been 
evaluated under Diagnostic Code 6833 for asbestosis.  Under 
that diagnostic code, the disability is to be evaluated under 
the General Formula for Interstitial Lung Disease.  The 
General Formula primarily provides for an evaluation based on 
pulmonary function test (PFT) results after the use of a 
bronchodilator.  A 10 percent rating is assigned where the 
FVC (Forced Vital Capacity) is 75 to 80 percent of the 
predicted value, or the DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Dioxide by the Single Breath Method) is 66 to 
80 percent of the predicted value.  A 30 percent rating is 
assigned where the FVC is 65 to 74 percent predicted, or the 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating 
is assigned where the FVC is 50 to 64 percent predicted, or 
the DLCO (SB) is 40 to 55 percent predicted, or the maximum 
exercise capacity is 15 to 20 milliliters per kilogram per 
minute (ml/kg/min) oxygen consumption with cardiorespiratory 
limitation.  Finally, a 100 percent rating is assigned where 
the FVC is less than 50 percent predicted, or the DLCO (SB) 
is less than 40 percent predicted, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or where there is associated 
cor pulmonale, pulmonary hypertension, or a requirement of 
outpatient oxygen therapy.  38 C.F.R. § 4.97 (Diagnostic 
Code 6833) (2008).

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52457-60 (Sep. 6, 2006).  VA added provisions that clarify 
the use of PFTs in evaluating respiratory conditions.  
However, the provisions of the amendment are noted to be 
applicable to all applications for benefits received by VA on 
or after the effective date of the amendment, October 6, 
2006.  As the veteran's appeal derives from an application 
for benefits that was filed in December 2001, consideration 
of the amended version of 38 C.F.R. § 4.96 is not warranted.  
The Board will thus consider the version of 38 C.F.R. § 4.96 
in effect prior to the amendment.

A review of the medical evidence since the effective date of 
the award of service connection reveals that the veteran has 
undergone several PFTs during private and VA respiratory 
examination.  Although prior to the effective date of service 
connection, a PFT was administered by Chest Medical Services 
in December 2000.  A PFT was performed during a VA 
examination in June 2003.  In November 2004, a PFT was 
administered at Kings Daughters Medical Center.  PFTs were 
also performed in July 2005 and March 2008 in conjunction 
with VA examinations.  The same VA examiner conducted those 
two examinations.  There is no indication in the reports that 
poor effort was exhibited by the veteran during these PFTs.

With respect to FVC, the results were as followed:  105 
percent predicted (pre-bronchodilator) in December 2000; 91.6 
percent (pre-bronchodilator) and 99.4 percent (post-
bronchodilator) in June 2003; 92 percent (pre-bronchodilator) 
and 99 percent (post-bronchodilator) in November 2004; 91.5 
percent (pre-bronchodilator) and 89.4 percent (post-
bronchodilator) in July 2005; and 87.2 percent 
(bronchodilator not indicated) in March 2008.  These PFT 
results reflect that not even a compensable rating has been 
warranted for the percentage of predicted value of FVC.  
Without out FVC levels at 64 percent predicted value or 
worse, an initial evaluation in excess of 30 percent is not 
warranted for interstitial lung disease, including 
asbestosis, under the FVC measurement during any stage of the 
claim process.

(The Board notes that a spirometry test was performed on 
March 2002 at the Huntington VAMC.  The results are not 
useful because it was noted that the test was of poor 
quality.  Even so, the FVC was 75 percent of predicted value.  
Such a result does not warrant a higher initial rating.)

Regarding DLCO (SB), the results of the PFTs were as 
followed:  72 percent predicted in December 2000; 59.5 
percent in June 2003; 70 percent in November 2004; 57.6 
percent in July 2005; and 56.5 percent in March 2008.  The 
three VA PFTs show DLCO (SB) results that warrant a 30 
percent rating because the results were between 56 and 70 
percent predicted.  Although the DLCO (SB) results reflect 
that the veteran's service-connected lung disability has been 
more disabling compared to the FVC results, no more than a 30 
percent initial rating is warranted because the DLCO (SB) has 
not been at 55 percent predicted value or worse at any time 
since the award of service connection.

The veteran's maximum exercise capacity for VA purposes has 
not been tested during the claim process.  In previous 
remands, the Board requested that such a test should be 
conducted along with the PFTs.  In this regard, the March 
2008 VA examiner noted that the veteran can not tolerate a 
maximum exercise capacity test because he uses a walker and a 
wheel chair.  Thus, the veteran's disability can not be 
evaluated under this aspect of the rating criteria.

Concerning the cardiorespiratory symptoms that could 
potentially result in a 100 percent rating, cor pulmonale, 
pulmonary hypertension, or a requirement of outpatient oxygen 
therapy has not been shown by the evidence of record.  Both 
private and VA treatment records are negative for any of 
these three indicators of total schedular disability.  
Although hypertension has been well documented in the 
veteran's treatment records, there has been no indication 
that the hypertension is pulmonary in nature.  The VA 
examiner, in both the August 2005 and March 2008 reports, 
explicitly noted that the veteran did not have cor pulmonale 
or pulmonary hypertension.  Significantly, pulmonary 
hypertension was not shown during an echocardiogram in March 
2008.  The VA examiner also noted that the veteran did not 
require outpatient oxygen therapy in both instances.  
Therefore, in light of the absence of these totally disabling 
symptoms, a rating of 100 percent rating is not warranted 
during any stage of the claim process.

The veteran submitted a letter from W.J.S., M.D., dated in 
September 2003, which indicated that the veteran was totally 
disabled as a result of his service-connected lung 
disability.  The Board accords little probative value to the 
letter because Dr. W.J.S. characterized the veteran's lung 
disability as asbestosis and COPD (chronic obstructive 
pulmonary disease).  The veteran is not service connected for 
an obstructive lung disability such as COPD.  Additionally, a 
total disability rating is not supported by the objective 
results of the several PFTs that have been associated with 
the claims file.  Without further supportive evidence for a 
total disability rating, or even a 60 percent rating, the 
Board finds that, since the award of service connection, an 
initial evaluation in excess of 30 percent is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's interstitial lung 
disease, including asbestosis, has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for 
interstitial lung disease, including asbestosis, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for interstitial 
lung disease, including asbestosis, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


